Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Oct. 11, 2022. Claims 1-5 and 7-10 are pending. Claims 1, 2 and 7-9 are withdrawn. Claims 3-5 and 10 are currently examined for species of caffeic acid for the agent capable of shifting ECM homeostasis from glycolysis to fatty acid oxidation (FAO). 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

(Previous Rejection – Maintained) Claims 3-5 remain rejected under 35 U.S.C. 102(a)(1)/103 as being unpatentable over Song et al. (Korean J Physiol Pharmacol, Vol 12: 343－347, December, 2008), as evidenced by Artlett C. M. (J Pathol 2013; 229: 157–167).
Applicant argues that the current application describes the finding that skin fibrosis can be treated with an agent capable of shifting extracellular matrix (ECM) homeostasis from glycolysis to fatty acid oxidation (FAO), such as caffeic acid. Applicant argues that Song et al. utilize a mouse model and in vitro system to teach that caffeic acid may reduce inflammatory mediators and oxidative damage through assessment of myeloperoxidase activity and lipid peroxidation, and that Figures 1 D and 2 in Song demonstrate that caffeic acid increases the amount of collagen-like polymer in mice after skin incision in vivo and in NIH 3T3 fibroblasts in vitro, which would be counter to the role of caffeic acid as an anti-fibrotic therapy, as fibrosis involves the deposition of excess collagen matrix. Applicant argues that Song does not look at whether caffeic acid treatment ultimately results in a reduction of fibrosis tissue and replacement with normal epithelium along the incised wound, which would be the normal process of wound healing. Applicant argues that they have found that in the context of fibrosis, caffeic acid downregulates ECM synthesis, opposite to what was seen in Song et al. in respect of wounds, and enhances ECM degradation. 
Applicant’s arguments above are not persuasive. As indicated in the rejection, Song teaches a process of promoting the healing/repairing process in a skin cut by administering caffeic acid. The current rejection is based on the standing that the wound healing/repair process in skin involves two opposing aspects – one leading to healthy skin and the other leading to fibrosis. Based on this standing, the process of administration of caffeic acid to a subject in the treatment of skin incision, as disclosed in Song, is considered as achieving both aspects, i.e., promoting healing/repairing while inhibiting fibrosis. 
As to Applicant’s argument that Song demonstrates that caffeic acid increases the amount of collagen-like polymer in vivo and in vitro, which would be counter to the role of caffeic acid as an anti-fibrotic therapy, as fibrosis involves the deposition of excess collagen matrix, it is noted that increase in the amount of collagen-like polymer does not necessarily indicate that the increase leads to deposition of excess collagen matrix, production of collagen-like polymer is also required in healthy wound healing/repairing process. Indeed, studies of Song does not show that administration of caffeic acid leads to deposition of excess collagen matrix on the skin incision site. 
Applicant contends that the examiner’s link between promotion of wound healing and treatment of fibrosis (in treatment of skin wound) using Artlett was incorrect, arguing that Artlett et al. supports Dr. Liu and Applicant's comments above and cannot be used to equate the two. Applicant argues that Artlett states "Wound healing is a normal event and is required for the healing of damaged tissues and requires the deposition of collagen into the tissues, whereas fibrosis is the replacement of normal structural elements of the tissue with excessive accumulation of scar tissue comprised of distorted collagens". Applicant argues that, prior to Applicant's findings, those in the field reading Song et al. (particularly Figures 1 D and 2) and seeing that that collagen-like fibers were found to be increased with caffeic acid, would conclude that caffeic acid would likely promote fibrosis. Contrary to the Examiner's assertion therefore, this conclusion would only be bolstered by the general understanding in the field represented by Artlett et al. that collagen deposition would be the opposite of what one would look for in treating fibrosis. 
Applicant’s arguments are not persuasive. Applicant does not dispute the examiner’s standing that skin fibrosis represents one of the two opposing aspects (or outcomes) of skin wounds. Indeed, teachings of Artlett suggest that wound healing is a normal event, while skin fibrosis is associated with scar which is considered as the outcome of the overall wound healing process. One the other hand, there is no indication in either the specification or Applicant’s arguments that the claimed invention does not read on process of treating a skin wound by administering caffeic acid or derivative thereof - a process that is indistinguishable from that taught in Song, even though Song is silent on how administration of caffeic acid affects formation of deposition of excess collagen matrix (i.e. fibrosis). Since Song teaches a study on treating skin wound by administration of caffeic acid, it is considered as inherently teaching a process of treating a skin fibrosis which is associated with the wound healing process, even though Song focuses on the aspects of inflammation on the site of a skin wound while the instant invention focuses on change in extracellular matrix (ECM). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
(Previous Rejection - Maintained) Claim 10 remain rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (Korean J Physiol Pharmacol, Vol 12: 343－347, December, 2008), as evidenced by Artlett C. M. (J Pathol 2013; 229: 157–167), as applied above, in view of Jacobson et al. (JPRAS Open 13 (2017), 92-105. Published online June 9, 2017).

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, on (571) 272-0867, can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIANXIANG ZOU/Primary Examiner, Art Unit 1648